Name: Commission Regulation (EEC) No 329/92 of 11 February 1992 amending Regulation (EEC) No 148/92 opening a standing invitation to tender for the supply to Albania of 25 000 tonnes of bread-making common wheat held at Ghent by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 35/22 Official Journal of the European Communities 12 . 2. 92 COMMISSION REGULATION (EEC) No 329/92 of 11 February 1992 amending Regulation (EEC) No 148/92 opening a standing invitation to tender for the supply to Albania of 25 000 tonnes of bread-making common wheat held at Ghent by the French intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2938/91 of 1 October 1991 on an emergency measure for the free supply of certain agricultural products to Albania ('), Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 3577/90 (3), and in particular Article 7 (6) thereof, Whereas Commission Regulation (EEC) No 2943/91 (4), as amended by Regulation (EEC) No 3814/91 (*), provides that contracts for the supply of cereals under Regulation (EEC) No 2938/91 are to be allocated by invitation to tender ; Whereas Commission Regulation (EEC) No 1 570/77 (6), as last amended by Regulation (EEC) No 2258/87 Q, lays down in particular quality criteria for bread-making common wheat accepted for intervention ; Whereas Commission Regulation (EEC) No 148/92 (8) provides for a standing invitation to tender to be opened for the supply to Albania of 25 000 tonnes of bread ­ making common wheat held at Ghent by the French intervention agency ; whereas logistical problems in Albania necessitate changes in the term of the invitation to tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 148/92 is replaced by the following : Article 2 The invitation to tender shall cover 25 000 tonnes of bread-making common wheat, of which 10 000 tonnes shall be in bulk and 1 5 000 tonnes in sacks, to be supplied from the port of Ghent, cif (ex-ship), to the Albanian port of Durres.' Article 2 In Article 4 (2) of Regulation (EEC) No 148/92 ' 13 February 1992' is replaced by '27 February 1992'. Article 3 Annex I to Regulation (EEC) No 148/92 is replaced by Annex I to this Regulation . Article 4 Annex III to Regulation (EEC) No 148/92 is replaced by Annex II to this Regulation . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 280, 8 . 10 . 1991 , p. 4. (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 353, 17 . 12. 1990, p. 23. (4) OJ No L 280, 8 . 10 . 1991 , p. 16. O OJ No L 357, 28 . 12. 1991 , p. 69. ( «) OJ No L 174, 14. 7. 1977, p. 18 . O OJ No L 208 , 30 . 7. 1987, p. 10 . (8) OJ No L 17, 24. 1 . 1992, p. 8 . 12. 2. 92 Official Journal of the European Communities No L 35/23 ANNEX I Standing invitation to tender for the supply to Albania of 25 000 tonnes of bread-making common wheat held at Ghent by the French intervention agency (packaging : 10 000 tonnes in bulk, 15 000 tonnes in sacks) (Regulation (EEC) No 148/92) Tenderer number Quantity (tonnes) Supply cost applied for (ECU/tonne) 1 2 3 1 2 3 4 etc. ANNEX II ANNEX III Delivery specifications Delivery in sacks and in bulk, cif (ex-ship), to the Albanian port of Durres. One lot of 25 000 tonnes in three shipments :  in sacks : 5 000 tonnes : departure date 19 February 1992. Arrival date between 1 and 2 March 1992,  in sacks : 10 000 tonnes : departure date 24 February 1992. Arrival date between 6 and 7 March 1992, ,  in bulk : 10 000 tonnes : departure date 6 March 1992. Arrival date between 16 and 17 March 1992. The deliveries may take place before the dates laid down in the initiative of the successful tenderer and under his responsibility if the necessary conditions are met for unloading and removal in the port of Durres. If no bid has been accepted on 13 February 1992, the above dates should be postponed by seven days . The same should be applied if no bid has been accepted on 20 February 1992. For the shipments in sacks :  sacks to conform to OJ No C 114, 29. 4. 1991 (IIA.2.c),  labelling : 1 . European flag : OJ No C 114, 29. 4. 1991 (Annex I), 2. Markings in Albanian : "Common wheat/European Community". In case re-sacking is necessary, the successful tenderer must provide 2 % of empty sacks of the same quality as those containing the product with the marking followed by a capital R.'